DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant's election with traverse of Group I in the reply filed on 29 April 2021 is acknowledged.  The traversal is on the ground(s) that the combination of properties provides special technical features that make a contribution over the art.  This is not found persuasive because this amounts to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
The requirement is still deemed proper and is therefore made FINAL.
Claims 15-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 29 April 2021.

Claim Objections

Claim 8 is objected to because of the following informalities:  It appears that the term “wt” should be “wt%”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a film having the claimed properties as set forth in instant example 1, which has three layers, Layer 1 (3.3 µm) comprising 10% MB2 (98.20% EVA 1.80% Additive3), 15% EVA2, 25% MDPE and 50% LLDPE1, Layer 2 (6.5 µm) comprising 94% LLDPE1, 1% Additive4, 2% Additive5, 3%Blue in LDPE/LLDPE and Layer 3 (3.3 µm) comprising 10% MB2 (98.20% EVA 1.80% Additive3), 15% EVA2, 25% MDPE and 50% LLDPE1, does not reasonably provide enablement for a film as set forth in claim 1.  The specification does not enable make or use the invention commensurate in scope with these claims.
	Case law holds that applicant’s specification must be “commensurately enabling [regarding the scope of the claims]” Ex Parte Kung, 17 USPQ2d 1545, 1547 (Bd. Pat. App. Inter. 1990). Otherwise undue experimentation would be involved in determining how to practice and use applicant’s invention. The test for undue experimentation as to whether or not all compounds within the scope of claims 1-13 can be used as claimed and whether claims 1-13 meet the test is stated in Ex parte Forman, 230 USPQ 546, 547 (Bd. Pat. App. Inter. 1986) and In re Wands, 8 USPQ2d 1400, 1404 (Fed.Cir. 1988). Upon applying this test to claims 1-13, it is believed that undue experimentation would be required because:
	(a) The quantity of experimentation necessary is great since claims 1-13 read on any film having the properties set forth in claim 1 while the specification discloses instant example 1, which has three layers, Layer 1 (3.3 µm) comprising 10% MB2 (98.20% EVA 1.80% Additive3), 15% EVA2, 25% MDPE and 50% LLDPE1, Layer 2 (6.5 µm) comprising 94% LLDPE1, 1% Additive4, 2% Additive5, 3%Blue in LDPE/LLDPE and Layer 3 (3.3 µm) comprising 10% MB2 (98.20% EVA 1.80% Additive3), 15% EVA2, 25% MDPE and 50% LLDPE1.
	(b) There is no direction or guidance presented for how to make a film that has the properties according to claim 1 except instant example 1, which has three layers, Layer 1 (3.3 µm) comprising 10% MB2 (98.20% EVA 1.80% Additive3), 15% EVA2, 25% MDPE and 50% LLDPE1, Layer 2 (6.5 µm) comprising 94% LLDPE1, 1% 
	(c) There is an absence of working examples concerning how to make a film that has the properties according to claim 1 except instant example 1, which has three layers, Layer 1 (3.3 µm) comprising 10% MB2 (98.20% EVA 1.80% Additive3), 15% EVA2, 25% MDPE and 50% LLDPE1, Layer 2 (6.5 µm) comprising 94% LLDPE1, 1% Additive4, 2% Additive5, 3%Blue in LDPE/LLDPE and Layer 3 (3.3 µm) comprising 10% MB2 (98.20% EVA 1.80% Additive3), 15% EVA2, 25% MDPE and 50% LLDPE1.
	In light of the above factors, it is seen that undue experimentation would be necessary to make and use the invention of claims 1-13.
	Additionally, it is noted regarding claims 5 and 11, that there are no examples of monolayer films or films having microperforations, which would presumably have an effect on the oxygen. CO2, water vapor and light transmission of the film.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Sato (Machine Translation of JP 2003169598) in view of Inooka et al. (US 2007/0197648 A1).
Regarding claims 1-10 and 12-13, Sato discloses a thermoplastic film  for use in packaging fruits and vegetables, having an oxygen transmission of 6500-9500 cm3/m2.day.atm, a carbon dioxide transmission of 23,000 to 38,000 cm3/m2.day.atm and a water vapor permeability of 8 to 35 g/m2.day.atm (i.e. overlapping 8000 to 14000 cc/sqm.day.atm, 25,000 to 41,000 cc/sqm.day.atm and 8  to 35 g/sqm.day.atm) ([0001], [0005]), wherein the film has a carbon dioxide to oxygen transmission ratio of 3.5 to 4.1 (i.e. overlapping between 2 and 3.8) ([0006]), wherein the film may be formed into a bag, may be heat sealable and stretched (i.e. heat sealable, oriented) ([0008]), wherein the film may have a thickness of 20 to 50 µm (i.e. overlapping total thickness between 5 and 20 microns) ([0008]), wherein the film may be coextruded with another resin or laminated with a resin film (i.e. monolayer or multilayer encompassing 2 layers) ([0011])

Inooka discloses that colorants and pigments can be used to block transmission of light at wavelengths of 365-430 nm (i.e. overlapping 100-450 nm) (Fig. 1, [0054]) to provide visibility to the package while providing photostability to the contents ([0014], [0121]).
Sato and Inooka are analogous art because they both teach about packaging.  It would have been obvious to one of ordinary skill in the art to incorporate the light transmission blocking of Inooka into the package of Sato in order to provide a package with the advantage of visibility to the package while providing photostability to the contents.
Regarding claim 8, Sato discloses that the film may comprise LDPE or LLDPE (i.e. LDPE, LLDPE) ([0007]).  While Sato does not specifically disclose that the amounts of 60-90 wt, given that Sato discloses that these resins may be selected depending on the desired appearance and permeability of the package, it is the examiner’s position that it would have been obvious to arrive at 60 to 90 wt% depending on the desired end use of the package and the desired appearance.
Regarding claim 9, Sato discloses that the film may comprise ethylene vinyl acetate copolymer (i.e. ethylene and vinyl acetate copolymer)([0007]).
Regarding claim 10, Sato discloses that the film may comprise pigments ([0010]), but does not specifically disclose blue colored or red colored or green colored and blue, red or green pigments.  However, it is the examiner’s position that it would have been 
Regarding claims 12-13, Sato discloses an embodiment wherein the bag is formed by self-sealing the film ([0014]).  Therefore, it would have been obvious to form the bag via self-sealing.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Sato (Machine Translation of JP 2003169598) and Inooka et al. (US 2007/0197648 A1), as applied to claim 1 above, in view of Tijssen (US2016/0001946 A1).
Regarding claim 11, Modified Sato discloses all of the claim limitations as set forth above.  Modified Sato does not disclose that the film is microperforated and the diameter of the perforations is between 25 microns and 250 microns.
Tijssen discloses a package for fruits and vegetables formed from a film having microperforations of a diameter from 50 to 1000 microns ([0001], [0011]) (i.e. microperforated; overlapping 25 to 250 microns).
Sato and Tijssen are analogous art because they both teach about films for making packagings for fruits and vegetables.  It would have been obvious to one or ordinary skill in the art to incorporate the microperforations of Tijssen into the package of Sato because it is well known in the field of fruit and vegetable packaging to do so and doing so would amount to nothing more than using a known feature in a known environment to accomplish an entirely expected result. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C YAGER whose telephone number is (571)270-3880.  The examiner can normally be reached on 9-6 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES C YAGER/           Primary Examiner, Art Unit 1782